United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 10-1147
                                    ___________

Jaspal Multani,                         *
                                        *
            Petitioner,                 *
                                        * Petition for Review of
      v.                                * an Order of the Board
                                        * of Immigration Appeals.
Eric H. Holder, Jr., United States      *
Attorney General,                       * [UNPUBLISHED]
                                        *
            Respondent.                 *
                                   ___________

                              Submitted: March 23, 2011
                                  Filed: March 25, 2011
                                  ___________

Before WOLLMAN, BOWMAN, and SMITH, Circuit Judges.
                        ___________

PER CURIAM.

       Jaspal Multani, a citizen of India, petitions for review of an order of the Board
of Immigration Appeals (BIA) denying his motion to reopen removal proceedings.
After careful review, we conclude that the BIA acted within its discretion. See Pafe
v. Holder, 615 F.3d 967, 968-71 (8th Cir. 2010) (per curiam); Habchy v. Gonzales,
471 F.3d 858, 865-66 (8th Cir. 2006). Accordingly, we deny the petition for review.